IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
KENNETH ARDEN COBB, ID # 02104005, )
Petitioner, )
vs. ) No. 3:18-CV-3243-S (BH)
)
UNNAMED RESPONDENT, )
Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)( l ), the Court is of the opinion that the Findings and Conclusions
of the Magistrate Judge are correct and they are accepted as the F indings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recornmendation of the United
States I\/lagistrate Judge, this action for an extension of time to file a federal habeas petition and for
a stay under 28 U.S.C. § 2254 is DISMISSED for lack ofjurisdiction.

In accordance With Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(<:) and after considering the
record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a
Certificate oprpeaiability. The Court adopts and incorporates by reference the Magistrate Judge’S
Findings, Conclusions and Recomrnendation in support of its finding that the petitioner has failed
to show (l) that reasonable jurists Would find this Court’s “assessment of the constitutional claims
debatable or Wrong,” or (2) that reasonable jurists Would find “it debatable whether the petition states
a valid claim of the denial of a constitutional right” and “debatabie Whether [this Court] Was correct
in its procedurai ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

lf the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

 

a motion to proceed informal pauperis and a properly signed certificate of inmate trust account.

SIGNED this Z€Lda\y of January, 2019.

 

.4»-

 

uNITED sTATES DISTRICT JUDGE

 

